Citation Nr: 0943049	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses the Veteran incurred in August 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1973 to April 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 decision of the Department of Veterans Affairs (VA) 
Prosthetic and Sensory Aids Service, Temple, Texas (PSAS) 
that denied the reimbursement of unauthorized expenses 
incurred by the Veteran for the purchase of non-allergic 
pillow and mattress cases.  


FINDINGS OF FACT

1.	Service connection is currently in effect for chronic 
bronchitis, evaluated as 60 percent disabling.  The Veteran 
has been found entitled to a total rating by reason of 
individual unemployability as of March 2006.  

2.	In July 2006, pillow, mattress, and bed protectors; a 
portable room HEPA air cleaner; and an electrostatic air 
filter were found to be medically necessary for treatment of 
the Veteran's chronic respiratory disability.  

3.	In July 2006, VA provided the Veteran an air purifier, but 
indicated that the other items were not prosthetic items.  

4.	The pillow, mattress, and bed protectors purchased by the 
Veteran in August 2006, are not shown to have been rendered 
for a medical emergency.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for the 
purchase of pillow, mattress, and bed protectors in August 
2006.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
regulations for pertaining to reimbursement of medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Legislation signed by the President in October 2008, and 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, provides for amendments to 38 
U.S.C.A. §§ 1725 and 1728 (pertaining to reimbursement of 
medical expenses).  The changes made do not include any 
critical to the circumstances of the instant case.  

Legal Criteria and Analysis

In determining whether a Veteran is entitled to reimbursement 
of private medical expenses, there are various theories of 
entitlement to be addressed: (1) whether the services for 
which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a); (2) Whether the claimant is entitled to 
payment or reimbursement for services not previously 
authorized under 38 U.S.C.A. § 1728(a); or, (3) Whether the 
claimant is entitled to payment or reimbursement for such 
services under 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  The Board will consider each 
of these theories of entitlement in turn.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Pre-authorization under 38 U.S.C.A. § 1703(a).

When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing the care or services required, VA may 
contract with non-VA facilities for care in certain cases.  
When demand is only for infrequent use, individual 
authorizations may be used.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.

In the instant case, the Veteran alleges that his treating 
physician, authorized the purchases at issue.  This 
allegation is not, however, supported by objective evidence 
in the record.  Although it is true that the Veteran's 
private physician indicated the medical necessity of the 
pillow and mattress protectors, as well as the air filtration 
system, the record shows that the Veteran was provided with 
the air filters, but that the pillow and mattress protectors 
were not provided as they were not considered to be 
prosthetic devices.  The record contains no evidence that VA 
contracted with or otherwise pre-authorized the purchase of 
the pillow and mattress protectors that the Veteran proceeded 
to purchase on his own in August 2006 and for which he now 
seeks payment or reimbursement.  In the absence of such 
evidence, there is no basis for the Board to award payment or 
reimbursement on the basis that the Veteran's pillow and 
mattress covers were contracted for or pre-authorized.

Reimbursement under 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care of services were rendered to 
a Veteran for an adjudicated service-connected disability, 
for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability, or for 
any disability of a Veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before any payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

The record reflects that the Veteran's pillow and mattress 
covers do not meet the eligibility criteria under 38 U.S.C.A. 
§ 1728.  Although entitlement to a total rating by reason of 
individual unemployability was established prior to the 
purchase in August 2006, the items in question were not 
purchased for a medical emergency.  While the Veteran has 
argued that his VA fee basis physician recommended that he 
use the items, there is no indication that a delay in their 
use would have been hazardous to life or health.  

As all of the above-listed requirements must be met to 
establish entitlement to reimbursement under 38 U.S.C.A. § 
1728, and as the primary requirement of a medical emergency 
has not been met, entitlement to reimbursement for the 
claimed private medical expenses under 38 U.S.C.A. § 1728 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Entitlement to Reimbursement under 38 U.S.C.A. § 1725.

To be eligible for payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The condition for which emergency treatment was rendered 
was caused by an accident or work related injury and all 
reasonable remedies available to the Veteran against a third 
party for payment of such treatment have been exhausted;  

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

One of the requirements for establishing entitlement under 38 
U.S.C.A. § 1725 is that the treatment was for a medical 
emergency.  As noted above, the Veteran's pillow and mattress 
protectors were recommended by the Veteran's treating 
physician, but there is no indication that delaying the 
purchase would have been hazardous to the Veteran's life or 
health.  Given that this necessary precondition for 
reimbursement or payment under 38 U.S.C.A. § 1725 is not met, 
there is no need to address whether all other requirements 
for such reimbursement are met.  

As all of the above-listed requirements must be met to 
establish entitlement to reimbursement under 38 U.S.C.A. § 
1725, and as not all of the requirements have been met, 
entitlement to reimbursement for the claimed private medical 
expenses under 38 U.S.C.A. § 1725 must be denied as a matter 
of law.  See Sabonis, supra.




ORDER

Payment or reimbursement for private medical expenses the 
Veteran incurred in August 2006 is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


